Citation Nr: 1723711	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-05 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Navy from September 1992 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before the undersigned Veterans Law Judge during a March 2013 hearing.  A transcript of that hearing is of record. 

This matter was remanded by the Board in November 2014, July 2015, and April 2016, each time because of an inadequate VA medical opinion.  The April 2016 remand ordered the RO to obtain an addendum medical opinion from an examiner other than the one who wrote the previous three.  This opinion was to address whether the Veteran's sleep apnea was at least as likely as not proximately caused by or aggravated by the Veteran's service-connected sinus disorder.  A September 2016 VA addendum opinion complying with this order is of record.  

The remand also ordered the RO to obtain all non-duplicative VA medical records relating to the Veteran's sleep apnea dating from January 2008 to February 2010 and from January 2016 to present.  VA records dating from May 2008 to February 2010 and from January 2016 to March 2016 are of record.  As records from November 2008 appear to contain the Veteran's first complaint of sleep apnea the Board finds substantial compliance with the April 2016 remand order.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required), Dyment v West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand because such determination more than substantially complied with the Board's remand order).


FINDINGS OF FACT

1.  The competent medical evidence of record does not show that the Veteran's sleep disorder, diagnosed as sleep apnea, began in or is otherwise related to his service.

2.  The Veteran is service-connected for a sinus disability. 

3.  The competent medical evidence of record does not show that the Veteran's sleep disorder, diagnosed as sleep apnea, was proximately caused by or aggravated by his service-connected sinus disability. 


CONCLUSIONS OF LAW

1.  The Veteran's sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The Veteran's sleep apnea was not proximately caused by or aggravated by his service-connected sinus disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's disagreement with this is noted and addressed below. 

The Veteran has challenged the competence of the examiner who wrote the November 2013, January 2015, and January 2015 VA medical opinions, asserting that the fact that the examiner specialized in family medicine, combined with alleged "disregard within the recently proffered opinions for the Veteran's testimonies and the absence of alternate etiologies supported by appropriate details or rationales explaining the difference" made him unqualified to perform his duties as a VA examiner.  A VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Lack of specialty in a specific field is not sufficient to rebut this presumption.  The Veteran has not demonstrated, beyond the mere assertion above, that the VA examiner was unaware of any significant fact in this case or introduced any evidence that shows a lack of impartiality of the VA examiner.    

The Board acknowledges that the individual opinions provided were inadequate, which led to the remands mentioned above.  However, as will be discussed in more detail below, the Board finds that when considered together and in conjunction with the September 2016 addendum, they were based upon consideration of the Veteran's pertinent medical history, his lay evidence, and current complaints and they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

I.  Evidence

The Veteran's service treatment records (STRs) contain complaints of multiple sinus infections and various injuries to joints but are silent as to any sleep disorder or complaints of fatigue.  

The Veteran's VA medical records from March 1998 to March 2016 are of record.  Records before November 2008 mention complaints of sleeplessness, but only as a result of the Veteran's diagnosis of and treatment for posttraumatic stress disorder (PTSD).  These complaints mentioned frequent nightmares, not coughing, choking, or interrupted breathing as the cause of the Veteran's sleeplessness.  The Veteran's first noted complaint of snoring and interrupted breathing was in November 2008.  By January 2009 the Veteran had been diagnosed with obstructive sleep apnea (OSA) and prescribed a continuous positive airway pressure (CPAP) machine to treat the condition.  The VA treatment records do not contain any opinions on the etiology of the Veteran's OSA. 

On his October 2008 claim form, the Veteran wrote that his sleep abnormalities started in September 1993.

A lay statement submitted in April 2011 by a bunkmate from the Veteran's ship stated "During the time we served I noticed [the Veteran] snoring loudly and he would be coughing in his sleep and he would stop snoring and start making a choking noise then start back snoring."

An April 2011 VA examination focusing on the Veteran's chronic sinusitis did not make any mention of sleep problems as being related to that diagnosis. 

In March 2013 the Veteran testified that he had not been treated for, or even aware of, his OSA while in service.  However, he had a shipmate who had told him in service that he sometimes choked in his sleep.  He further testified that the next time he was made aware of it was when he married his wife after leaving service, and he was eventually diagnosed with OSA in 2008 or 2009 and given a CPAP machine.

In March 2013, after the Board hearing, the Veteran's wife submitted a statement that she had observed the Veteran snoring since they were married in 2004 and she had often witnessed him stop breathing while he was asleep. 

In November 2013 a VA examiner reviewed the available medical records and examined the Veteran.  Based on the lack of symptoms consistent with OSA in the Veteran's STRs and the thirteen years between his separation from service and his diagnosis, the examiner opined that it was less likely than not that the Veteran's OSA was related to his active duty service.  This opinion did not address the lay statements from the Veteran's bunkmate or the Veteran's wife.  On remand, an addendum opinion was ordered to address the lay evidence and offer an opinion as to whether or not the Veteran's OSA was at least as likely as not caused by or aggravated by the Veteran's service-connected sinus disability. 

In January 2015 the same examiner provided an addendum opinion without a new examination.  After considering the lay evidence, the examiner again opined that the Veteran's OSA was less likely than not incurred in or caused by service.  Concerning the observed choking and coughing, the examiner explained that sinusitis, which was observed and treated during service, could easily have caused those symptoms.  The examiner also opined that the Veteran's OSA was not caused by or aggravated by his service-connected sinusitis.  However, he did not provide sufficient reasoning to support this opinion, and a new addendum opinion was ordered on remand. 

In January 2016 the same examiner provided an addendum opinion without a new examination, but after discussion with an ENT specialist.  This addendum explained that without significant structural abnormality, the Veteran's sinus condition is less likely than not the cause of his OSA.  It further explained that there is a conflict in medical literature, with evidence that nasal congestion can increase the prevalence of OSA but also evidence that improving nasal congestion may or may not improve OSA.  As for possible aggravation, the examiner stated that the available medical records did not offer enough information to establish a baseline level of severity for the Veteran's OSA.  Because the examiner failed to explain the resolution of the apparent conflict in the medical literature, a new addendum opinion was ordered on remand to address the sole issue of whether the Veteran's sinus condition at least as likely as not caused or aggravated his OSA.

In September 2016 a different examiner offered an addendum opinion based on review of the records without an examination.  This examiner explained that sinus problems do not cause OSA.  Rather, OSA is caused by obstruction in the nasopharynx area.  Because of this, he opined that the Veteran's OSA was less likely than not caused by or aggravated by his service-connected sinus disability. 


II.  Analysis

The Veteran is seeking service connection for a sleep disorder, diagnosed as OSA, to include as secondary to a service-connected sinus disability, chronic sinusitis. 

i.  Direct Service Connection

The Veteran first sought treatment for and was diagnosed with OSA in November 2008.  VA treatment records of treatment for OSA are of record.  As VA has not disputed this diagnosis, the existence of a current disorder is shown.

The Veteran's bunkmate's lay statement provides some evidence that the Veteran's OSA symptoms started in service.  However, the Board notes that the Veteran testified that he did not seek treatment for this condition between its claimed incurrence in September 1993 and his separation from service three years later, despite seeking treatment for other ailments including his recurrent sinus infections.  In fact, he testified that he was not even aware of the condition except for his bunkmate telling him that he snored and coughed in his sleep.  While the lack of contemporaneous medical records alone does not render lay evidence not credible, it is a fact that the Board may, and here does, consider and weigh against the lay evidence.  See Buchanan v Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Furthermore, after consideration of the lay evidence, the VA examiner's January 2015 addendum opinion noted that the observed symptoms could easily be caused by sinusitis, a condition for which the Veteran repeatedly sought treatment during service.  While the matter was later remanded because of an inadequate VA opinion, the inadequacy was related to consideration of secondary service connection, not direct service connection.  The Board finds that since this portion of the opinion was based on a personal examination and full review of the evidence, and contained sufficient reasoning to support its conclusion, it was sufficient to support a decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the Veteran has shown a current disability, the preponderance of the competent evidence of record is against a finding that the Veteran's OSA began in, was caused by, or was aggravated by his active service.  In making this determination the Board considered the lack of contemporaneous medical records; the presence of multiple other medical records from the same time period; the VA examiner's reasonable explanation of a more likely cause of observed symptoms; and the Veteran's own unawareness of any problem in service.  Because the preponderance of the evidence is against the Veteran's claim for direct service connection the Board finds that direct service connection is not warranted. 
  
ii.  Secondary Service Connection

As noted above, the competent medical evidence of record shows a current disorder of sleep apnea.  The Veteran is service-connected for a sinus disability, diagnosed as chronic sinusitis.  However, the competent medical evidence of record does not show a nexus between the two.

The competent medical evidence of record includes the Veteran's VA treatment records and the VA examination of November 2013 and addendum opinions of January 2015, January 2016, and September 2016.  The VA treatment records are silent as to the etiology of the Veteran's OSA.  The November 2013 VA opinion confirmed the Veteran's diagnosis but did not address the issue of secondary service connection.  The January 2015 addendum opinion stated that the Veteran's OSA was not caused by or aggravated by his service-connected sinus disability but gave inadequate supporting reasoning.  The January 2016 addendum opinion, given after consultation with an ENT specialist, again stated that the Veteran's OSA was not caused by or aggravated by his service-connected sinus disability.  The reasoning was that without a significant structural abnormality, a sinus condition would not cause sleep apnea.  Conflicting information about the relationship between nasal congestion and OSA was noted, indicating that nasal congestion can "increase the prevalence" of OSA, but that resolving nasal congestion may or may not improve the OSA.  Finally, the September 2016 addendum opinion, given by a different examiner than the first three, again stated that the Veteran's OSA was not caused by or aggravated by his service-connected sinus disability.  The reasoning provided was that OSA is caused by obstruction in the nasopharynx area, and not medically found to be caused or aggravated by sinus problems.  
   
The Board finds that the VA medical opinions, taken together, are the most probative evidence of record addressing the question of whether the Veteran's OSA was caused by or aggravated by his service-connected sinus disability.  Taken together, the VA medical opinions are based on an examination of the Veteran, a review of his VA medical records, and consultation with relevant medical literature and an ENT specialist.  They include a rationale that is consistent with the evidence of record.  The other opinion contained in the claims file is that of the Veteran.  While he asserted that his sleep apnea was caused by his service-connected sinus disability, the Board finds that the opinions provided by the VA examiners need to be afforded more probative weight than the Veteran's assertions.  The VA examiners have experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, their opinions are afforded significant weight, and are the most probative evidence of record.  

As the preponderance of the evidence is against the Veteran's claim for service connection secondary to his service-connected sinus disability, the Board finds that secondary service connection is not warranted. 

ORDER

Service connection for a sleep disorder, to include sleep apnea, is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


